 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
     JUDITH A.,
                                                        Case No. 3:17-cv-05950-TLF
10
                               Plaintiff,
            v.                                          ORDER REVERSING AND
11
                                                        REMANDING THE
     COMMISSIONER OF SOCIAL                             COMMISSIONER’S DECISION TO
12
     SECURITY                                           DENY BENEFITS
13
                               Defendant.
14

15          Plaintiff appeals the Commissioner’s denial of her applications for disability insurance

16   and supplemental security income (SSI) benefits. The parties have consented to have this matter

17   heard by the undersigned Magistrate Judge. 28 U.S.C. § 636(c), Federal Rule of Civil Procedure

18   73; Local Rule MJR 13. For the reasons set forth below, the Commissioner’s decision is reversed

19   and remanded.

20          On September 4, 2014, plaintiff applied for disability insurance and SSI benefits. Dkt. 10,

21   Administrative Record (AR) 19. She alleges she became disabled beginning December 21, 2013.

22   Id. The Commissioner denied the applications on initial administrative review and on

23   reconsideration. AR 19.

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 1
 1          Following a hearing, an administrative law judge (ALJ) employed the Commissioner’s

 2   five-step sequential evaluation process to find plaintiff could perform other jobs existing in

 3   significant numbers in the national economy at step five of that process, and therefore that she

 4   was not disabled at that step. AR 19-35. Plaintiff appeals that decision, seeking reversal and

 5   remand for further administrative proceedings.

 6                                             DISCUSSION

 7   A.     STANDARD OF REVIEW

 8          The Court will uphold an ALJ’s decision unless it is: (1) based on legal error; or (2) not

 9   supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

10   Substantial evidence is “‘such relevant evidence as a reasonable mind might accept as adequate

11   to support a conclusion.’” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017) (quoting

12   Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)). This requires

13   “more than a mere scintilla,” though “less than a preponderance” of the evidence. Id. (quoting

14   Desrosiers, 846 F.2d at 576).

15          The ALJ is responsible for determining credibility, and for resolving any conflicts or

16   ambiguities in the record. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th

17   Cir. 2014). If more than one rational interpretation may be drawn from the evidence, then the

18   Court must uphold the ALJ’s interpretation. Trevizo, 871 F.3d at 674-75. Where the evidence is

19   sufficient to support more than one outcome, the Court should uphold the ALJ’s decision.

20   Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008). The Court,

21   however, may not affirm by locating a quantum of supporting evidence and ignoring the non-

22   supporting evidence. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).

23          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

24   F.3d 995, 1009 (9th Cir. 2014). The Court also must weigh both the evidence that supports, and

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 2
 1   evidence that does not support the ALJ’s conclusion. Id. at 1009. The Court may not affirm the

 2   decision of the ALJ for a reason upon which the ALJ did not rely. Id. at 1010. Only the reasons

 3   the ALJ identified are considered in the scope of the Court’s review. Id.

 4   B.      ISSUES FOR REVEW

 5           1. Did the ALJ err in evaluating the medical evidence?

 6           2. Did the ALJ err in evaluating plaintiff’s testimony?

 7           3. Did the ALJ err in evaluating the lay witness evidence?

 8           4. Did the ALJ err in assessing plaintiff residual functional capacity?

 9           5. Did the ALJ err in finding plaintiff could perform other jobs?

10   C.      DISCUSSION

11           1.       Evidence of Opinions re: Mental and Physical Conditions and Impairments

12           An ALJ must give “clear and convincing” reasons supported by substantial evidence to

13   reject a treating or examining physician’s uncontradicted opinion. Revels v. Berryhill, 874 F.3d

14   648, 654 (9th Cir. 2017). Even where contradicted, the ALJ may reject an examining physician’s

15   opinion only by providing “specific and legitimate” reasons that are supported by substantial

16   evidence. Id. The same applies to the opinion of an examining psychologist. Popa v. Berryhill,

17   872 F.3d 901, 906 (9th Cir. 2017) (citing Lester v. Chater, 81 F.3d 821, 830-31 & n.7 (9th Cir.

18   1995) (opinions of “physicians” include those from psychologists and other “acceptable medical

19   sources” 1)).

20           The ALJ can meet this requirement by setting out a detailed and thorough summary of

21   the facts and conflicting evidence, stating his or her interpretation thereof, and making findings.

22   Revels, 874 F.3d at 654. The ALJ generally must weigh an examining physician’s opinion more

23
     1
      “Acceptable medical sources” include licensed physicians and licensed or certified psychologists. 20 C.F.R. §
     404.1502(a); 20 C.F.R. § 416.902(a); Social Security Ruling (SSR) 06-03p, 2006 WL 2329939, at *1.
24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 3
 1   heavily than a non-examining (reviewing) physician’s. Ghanim v. Colvin, 763 F.3d 1154, 1160

 2   (9th Cir. 2014).

 3          The ALJ need not discuss every item of evidence presented, Hiller v. Astrue 687 F.3d

 4   1208, 1212 (9th Cir. 2012). But the ALJ “may not reject ‘significant probative evidence’ without

 5   explanation.” Flores v. Shalala, 49 F.3d 562, 570-71 (9th Cir. 1995). The ALJ may reject a

 6   physician’s opinion if it is “brief, conclusory, and inadequately supported” by objective medical

 7   findings or “the record as a whole.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195

 8   (9th Cir. 2004).

 9                  a.     Examining Psychologist Kimberly Wheeler, Ph.D.

10          Kimberly Wheeler, Ph.D., evaluated plaintiff in December 2014. Dr. Wheeler determined

11   that plaintiff was moderately to markedly limited in a number of mental functional categories.

12   AR 445, 521.

13          The ALJ gave Dr. Wheeler’s opinion little weight because the ALJ found the opinion was

14   inconsistent with Dr. Wheeler’s own clinical findings. AR 31. According to the ALJ’s decision,

15   Dr. Wheeler found plaintiff was articulate, had a generally normal affect, and exhibited intact

16   memory, fund of knowledge, and abstract reasoning. AR 26, 31, 446-47.

17          Yet, as plaintiff points out, other findings Dr. Wheeler noted—heart-racing anxiety,

18   feeling nervous inside, feeling distracted and overwhelmed, along with sadness, tears, anxious

19   mood, fearful thought content, and mixed concentration (AR 444-47)—are consistent with Dr.

20   Wheeler’s opinion. An ALJ may not reject a medical source opinion because it is based on the

21   claimant’s self-reports when the medical source analyzes those self-reports using objective

22   measures. In Buck v. Berryhill, the court held that the ALJ erred when he discounted the

23   examining physicians opinion on the basis that the “opinion was based in part on [the claimant’s]

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 4
 1   self-report” because the examining doctor “also conducted a clinical interview and a mental

 2   status evaluation.” 869 F.3d 1040, 1049 (9th Cir. 2017). The court held that the interview and

 3   mental status evaluation were “objective measures and cannot be discounted as a ‘self-report.’”

 4   Id.

 5          In addition, the report of a psychiatrist or psychologist may appear to be subjective and

 6   based largely on the self-reports of a patient. Yet partial reliance on self-reported symptoms is to

 7   be expected as part of the practice of psychology or psychiatry. Buck, 869 F.3d at 1049.

 8          The United States Court of Appeals for the Ninth Circuit has also held that cycles of

 9   improvement and worsening symptoms are common for mental illness. Garrison v. Colvin, 759

10   F.3d 995, 1016-1018 (9th Cir. 2014). Dr. Wheeler’s observations in examination notes of mixed

11   behavior and symptoms—that the plaintiff in some respects appeared to be stable, and at other

12   times appeared anxious and sad—should not be considered, as a matter of law, to be inconsistent

13   with the evaluation findings. Although the ALJ did not specifically state that Dr. Wheeler’s

14   opinion was being discounted due to reliance on plaintiff’s statements during the evaluation, the

15   Court may reasonably infer that this was part of the ALJ’s reasoning. The ALJ’s determination

16   discounting Dr. Wheeler’s opinion was not sufficiently supported.

17                  b.      Examining Physician Ron Nielsen, M.D.

18          Examining physician Ron Nielsen, M.D., opined in early December 2014 that plaintiff

19   could stand and walk up to two hours at a time with occasional breaks, and up to six hours in an

20   eight-hour workday. AR 439. He opined that plaintiff had no objective sitting limitations, though

21   she was subjectively limited by pain. Id. Dr. Nielsen limited her to lifting and carrying 20 pounds

22   occasionally and 10 pounds frequently. Id. He found no limitations regarding postural,

23   manipulative, or workplace environmental activities. Id. at 440.

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 5
 1          The ALJ gave some weight to Dr. Nielsen’s opinion. AR 31. Plaintiff argues the ALJ

 2   failed to acknowledge examination findings support her testimony concerning her physical

 3   limitations. But where more than one rational interpretation can be drawn from the evidence, the

 4   Court must uphold the ALJ’s interpretation. See Orn, 495 F.3d at 630.

 5          The Court finds no error here. The ALJ correctly noted the objective findings are fairly

 6   minimal. AR 437-38. The limitations the ALJ adopted also generally match those Dr. Nielsen

 7   assessed. AR 24, 439-40. Thus, to the extent plaintiff alleges greater limitations than the ALJ

 8   found, Dr. Nielsen’s opinion contradicts that claim.

 9                  c.      Examining Psychologist Terilee Wingate, Ph.D.

10          Examining psychologist Terilee Wingate, Ph.D., opined in December 2014 that plaintiff:

11   could understand, remember, and learn some complex tasks; had difficulty sustaining

12   concentration to tasks throughout a daily or weekly work schedule; had poor stress tolerance and

13   was likely to withdraw when under pressure; may not always make good decisions in a work

14   setting; and probably could get along with a few coworkers. AR 452.

15          The ALJ gave “some weight to Dr. Wingate’s opinion to the extent it is consistent with”

16   plaintiff’s RFC. AR 32. Plaintiff faults the ALJ for discounting Dr. Wingate’s opinion as being

17   inconsistent with a predetermined RFC assessment. Dkt. 14, p. 7 (citing Laborin v. Berryhill, 867

18   F.3d 1151, 1154-55 (9th Cir. 2017)).

19          In Laborin, the ALJ discredited the plaintiff’s statements concerning his symptoms “to

20   the extent they are inconsistent with” the plaintiff’s RFC. 867 F.3d at 1154. The Ninth Circuit

21   reversed because “this flawed boilerplate language” added nothing to the ALJ’s RFC or

22   credibility determinations, and the Court could not infer therefrom the ALJ’s reasons for

23   discrediting the plaintiff’s statements. Id. at 1154-55. This Court applies the Ninth Circuit’s

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 6
 1   holding in Laborin, and finds that the ALJ’s reasoning in this case was error. Dr. Wingate’s

 2   evaluation of the plaintiff should not have been discounted as inconsistent with the RFC. On

 3   remand, the ALJ must evaluate the opinion of Dr. Wingate without referring to the RFC as a

 4   basis for the decision.

 5                  d.         Other Medical Source Margene D. Fields, ARNP

 6          Margene Fields, ARNP, examined plaintiff in late November 2014, opining that plaintiff

 7   was moderately limited in regard to walking, lifting, carrying, handling, stooping, and crouching,

 8   and restricted to sedentary work. AR 433-34, 575-77. The ALJ gave Ms. Fields’ opinion only

 9   limited weight, finding it to be inconsistent with “the minimal objective evidence in the record.”

10   AR 31. Plaintiff argues pain and swelling in her fingers and hands and decreased handgrips

11   observed by ARNP Fields in a treatment supports that opinion. See AR 576.

12          The opinions of other medical sources “are important and should be evaluated on key

13   issues such as impairment severity and functional effects, along with the other relevant evidence

14   in the file.” Social Security Ruling (“SSR”) 06-03p, 2006 WL 2329939, at *3. An ALJ may

15   reject medical opinion evidence if it is inadequately supported by clinical findings or the record

16   as a whole. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).

17           ARNP Fields found plaintiff had good hip and lumbar spine range of motion. Id. Other

18   objective medical findings in the record, including those related to plaintiff’s fingers and hands,

19   are largely similarly benign. See AR 437-38, 537, 540, 544-45, 554, 558, 561, 564, 579, 581-82,

20   585-86, 612, 624. Indeed, Dr. Nielsen found that plaintiff had normal fine motor coordination

21   and intact grip strength. AR 438. The ALJ did not err by giving only limited weight to the

22   opinion of ARNP Fields. Batson, 359 F.3d at 1195.

23

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 7
 1                  e.      Other Medical Evidence

 2          Plaintiff summarizes various objective medical findings, arguing those findings are

 3   consistent with the above medical opinions as well as her own testimony. Dkt. 14, pp. 7-10.

 4          Plaintiff fails to show how any of the objective findings she cites are linked to or cause

 5   actual functional limitations. Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (“The mere

 6   existence of an impairment is insufficient proof of a disability.”); see also Gentle v. Barnhart,

 7   430 F.3d 865, 868 (7th Cir. 2005) (“Conditions must not be confused with disabilities”); Higgs v.

 8   Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (mere diagnosis says nothing about the severity of the

 9   diagnosed condition). Plaintiff shows no error.

10                  e.      Non-Examining Medical Source Opinion Evidence

11          Plaintiff challenges the ALJ’s decision giving great weight to the opinions of non-

12   examining psychologists Leslie Postovoit, Ph.D., and James Baily, Ph.D., who generally found

13   plaintiff had at most moderate mental functional limitations. AR 32, 97-98, 132-34; and plaintiff

14   also challenges the opinion of non-examining physician Wayne Hurley, M.D., who assessed

15   physical functional limitations largely consistent with those the ALJ adopted. AR 24, 32, 130-32.

16          Because the Court has determined that the ALJ erred in evaluating the medical evidence

17   concerning plaintiff’s psychological and psychiatric symptoms, on remand the ALJ should also

18   re-weigh Dr. Postovoit’s, and Dr. Bailey’s, opinions.

19          Dr. Hurley’s opinion was properly considered by the ALJ, because Dr. Hurley’s findings

20   were largely consistent with the physical symptoms that plaintiff testified about, and were also

21   consistent with the other professional analysis of limitations due to plaintiff’s fibromyalgia and

22   arthritis. AR 59-65, 439-40. Therefore any error with respect to Dr. Hurley’s opinion was

23   harmless. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 8
 1          2.      The ALJ Properly Evaluated Plaintiff’s Testimony Regarding Physical Conditions

 2   and Impairments; the ALJ Did Not Properly Evaluate Plaintiff’s Credibility Regarding Mental

 3   Conditions.

 4          The ALJ “engages in a two-step analysis” when assessing a claimant’s credibility

 5   regarding subjective pain or symptom intensity. Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir.

 6   2014). The ALJ first must determine whether there is objective medical evidence of a mental or

 7   physical impairment that “could reasonably be expected to produce the pain or other symptoms

 8   alleged.” Id. If this test is met and there is no evidence of malingering, the ALJ can reject the

 9   claimant’s testimony about the severity of his or her symptoms only by providing “specific, clear

10   and convincing reasons” for doing so. Id. The credibility determination is an assessment of the

11   claimant’s testimony and other statements to “evaluate the intensity and persistence” of the

12   claimant’s symptoms; it is not an examination of the claimant’s overall “character.” Trevizo, 871

13   F.3d at 678 n.5.

14          “General findings are insufficient; the ALJ must identify what testimony is not credible

15   and what evidence undermines the claimant's complaints.” Ghanim, 763 F.3d at 1163 (quoting

16   Lester, 81 F.3d at 834). The ALJ may use “ordinary techniques of credibility evaluation,” such

17   as inconsistencies in the claimant’s statements or between the claimant’s statements and his or

18   her conduct, any “unexplained or inadequately explained failure to seek treatment or to follow a

19   prescribed course of treatment,” and whether the claimant has engaged in activities of daily

20   living “inconsistent with the alleged symptoms.” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.

21   2012) (citations omitted).

22           The ALJ in this case discounted plaintiff’s allegations of disability as being inconsistent

23   with the objective medical evidence. AR 25-29. As discussed in the preceding section, the ALJ

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 9
 1   properly rejected the medical opinion evidence about plaintiff’s physical conditions (as opposed

 2   to mental health conditions), and this is a valid basis for discounting plaintiff’s credibility

 3   regarding her physical conditions. Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

 4          The ALJ also found plaintiff’s allegations to be less than fully credible because plaintiff

 5   had not been forthcoming regarding her substance use. AR 29. Inconsistent statements regarding

 6   substance use alone may not be sufficient to undermine plaintiff’s credibility. Molina, 674 F.3d

 7   at 1112.

 8          The ALJ found “a strong suggestion” that inconsistent statements regarding substance

 9   use were part of plaintiff’s attempt to obtain narcotic pain medication. AR 29. For example, the

10   ALJ noted plaintiff informed treatment providers during one emergency room visit that her

11   primary care provider directed her there to obtain narcotic medications, which according to that

12   care provider was not true. AR 29 (citing AR 537). The ALJ concluded these inconsistent

13   statements suggested plaintiff may have been motivated more by her desire to obtain pain

14   medications rather than by actual pain. Id.; see Edlund v. Massanari, 253 F.3d 1152, 1157 (9th

15   Cir. 2001) (ALJ properly considered the likelihood that unbeknownst to the claimant’s

16   physicians, the claimant was exaggerating his pain complaints in order to receive medication to

17   feed his addiction).

18          Plaintiff argues the ALJ’s finding is undermined by the fact that she was unable to obtain

19   narcotic pain medications, and yet still described pain symptoms. But the inability to obtain pain

20   medications does not necessarily indicate a lack of attempts to obtain it. The ALJ’s interpretation

21   of the record is rational, and therefore will be upheld. Trevizo, 871 F.3d at 674-75; Treichler, 775

22   F.3d at 1098.

23          The ALJ also discounted plaintiff’s credibility on the basis of her activities of daily

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 10
 1   living. AR 30. “Engaging in daily activities that are incompatible with the severity of symptoms

 2   alleged can support an adverse credibility determination.” Ghanim v. Colvin, 763 F.3d 1154,

 3   1165 (9th Cir. 2014). An ALJ also may rely on daily activities to discount a claimant’s

 4   credibility if the claimant is able to spend a substantial part of his or her day engaged in activities

 5   that are transferable to a work setting. Id.

 6           The ALJ noted plaintiff was the primary care provider for her disabled mother. AR30

 7   (citing AR 628). But the record fails describe the nature and extent of plaintiff’s activities as her

 8   mother’s primary care provider. AR 628.

 9           The ALJ pointed as well to the fact that plaintiff lived independently, took care of her

10   daughter’s dogs, ran errands, went to the store, and did household chores. AR 30. But again the

11   record fails to show plaintiff performed these activities at frequency or to an extent indicative of

12   an ability to perform them for a substantial part of the day or in a manner transferrable to a work

13   setting. AR 66-67, 69, 320-23, 340-43, 359, 363-66, 436, 450.

14           Lastly, the ALJ found plaintiff not fully credible because she received unemployment

15   benefits for five and a half months after she lost her job in December 2013. AR 30. Receipt of

16   unemployment benefits “can undermine a claimant’s alleged inability to work.” Carmickle v.

17   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161-62 (9th Cir. 2008). But where the record does

18   not show plaintiff held herself out as being available for full-time work, this is not a valid basis

19   for discounting her testimony. Id.

20           Plaintiff testified that she applied for various jobs during that time, had “two really good

21   interviews,” and would have been able to perform the job if offered one. AR 51-53. There is no

22   indication, though, whether any of the jobs plaintiff applied for were full-time. Because it is not

23   clear that plaintiff was holding herself out as being available for full-time work, this also is not a

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 11
 1   valid basis for discounting her credibility.

 2          The United States Court of Appeals for the Ninth Circuit has held that an ALJ commits

 3   legal error by failing to recognize that cycles of improvement and worsening symptoms are

 4   common for mental illness. Garrison v. Colvin, 759 F.3d 995, 1016-18 (9th Cir. 2014). In this

 5   case, the plaintiff’s testimony about behaviors, drug problems, depression, alcohol abuse, and

 6   PTSD symptom—showing the plaintiff in some respects appeared to be stable, and at other times

 7   appeared anxious and sad—does not constitute a legally valid reason for discounting her

 8   credibility about how she experienced symptoms and limitations due to mental conditions. On

 9   remand, the ALJ must re-evaluate the plaintiff’s testimony about symptoms of her mental

10   illness(es) and limitations that are related to those symptoms. In addition, any potential

11   relationship between plaintiff’s mental illness(es) and alcohol abuse, periods of drug use and

12   abuse and any effects of drug interactions, would be an important ambiguity to be explored with

13   respect to the plaintiff’s symptom testimony.

14          3.      The ALJ Properly Evaluated the Lay Witness Evidence Regarding Plaintiff’s

15   Physical Condition; The ALJ Erred by Rejecting Lay Witness Evidence Regarding Plaintiff’s

16   Mental Condition(s) and Any Related Limitations.

17          The ALJ must take into account lay witness testimony regarding a claimant’s symptoms,

18   unless the ALJ expressly rejects the testimony and gives reasons germane to that lay witness for

19   doing so. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).

20          Plaintiff’s daughter, Ms. Johns, completed an adult function report in which she set forth

21   her observations of plaintiff’s symptoms and limitations. AR 339-45. She reported that plaintiff

22   has memory and concentration difficulties, problems using her hands, needs to take breaks when

23   doing household chores because her arms bother her and she experiences frustration easily, is

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 12
 1   “down for a few days” at times due to depression, does not handle stress well, and is limited in

 2   terms of bending and walking. Id.

 3          The ALJ found Ms. Johns’ statements indicate that plaintiff is not as limited as alleged,

 4   as they show plaintiff is able to watch Ms. Johns’ dogs, take short walks, and run errands for her

 5   mother. AR 31. But as explained in the previous section, the record fails to show these activities

 6   are performed for the substantial part of the day, or to the extent indicative of transferability to a

 7   work setting. Diedrich v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017) (finding household chores,

 8   caring for a cat in one’s own home, and occasional shopping outside the home are not similar to

 9   typical work responsibilities and are thus are not the type activities that can be readily transferred

10   to a work environment).

11          Nevertheless, the ALJ’s error was harmless. Where the ALJ discusses and rejects the

12   claimant’s testimony “based on well-supported, clear and convincing reasons,” and the lay

13   witness testimony does not describe limitations beyond those the claimant describes, the Court

14   can be confident that the ALJ’s lack of reasons specific to the lay witness for rejecting that

15   witness’s testimony is “inconsequential to the ultimate nondisability determination.” Molina v.

16   Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012) (quoting Carmickle v. Comm’r, Soc. Sec. Admin.,

17   533 F.3d 1155, 1162 (9th Cir. 2008)).

18          Here, the ALJ offered well-supported, clear and convincing reasons for discounting

19   plaintiff’s allegations concerning the severity of her physical impairments. Like Ms. Johns,

20   plaintiff testified that she has problems with her hands and arms, difficulties bending, walking,

21   and performing household chores, panic attacks that produce significant mental and physical

22   symptoms, and suicidal thoughts. AR 62-69. The testimony of Ms. Johns was cumulative as to

23   plaintiff’s physical conditions.

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 13
 1          However, with respect to panic attacks, and suicidal thoughts, the ALJ erred. On remand,

 2   lay testimony should be reconsidered, for the same reason that plaintiff’s testimony about mental

 3   conditions and symptoms should be re-evaluated.

 4          4.      The ALJ Did Not Properly Assess Plaintiff’s RFC.

 5          The Commissioner employs a five-step sequential evaluation process to determine

 6   whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. At step five of that process, the

 7   ALJ assesses the claimant’s residual functional capacity (RFC) to determine whether he or she

 8   can make an adjustment to other jobs existing in significant numbers in the national economy.

 9   Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013); Hill v. Astrue, 698 F.3d 1153, 1161 (9th

10   Cir. 2012); 20 C.F.R. §§ 404.1520(e), 416.920(e).

11          Plaintiff argues the ALJ’s RFC assessment is erroneous, because it does not include all of

12   the functional limitations Dr. Wheeler, Dr. Wingate, and Ms. Fields assessed. The ALJ erred

13   with respect to the functional limitations concerning mental health limitations, and that portion of

14   the RFC must be re-evaluated on remand. But the ALJ did not err in rejecting Ms. Fields’

15   assessment concerning plaintiff’s physical limitations.

16          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

17   F.3d 995, 1009 (9th Cir. 2014). The ALJ erred in discounting the opinions of Dr. Wheeler and

18   Dr. Wingate; therefore on remand, the ALJ must re-evaluate the evidence concerning the

19   plaintiff’s mental condition(s). The ALJ is directed to review the evidence from Dr. Wheeler and

20   Dr. Wingate without using the legally erroneous reasoning, while also considering any new

21   evidence of the plaintiff’s mental health condition(s) and limitation(s); and then re-consider the

22   RFC assessment as well as step five concerning whether plaintiff could perform other work.

23          It should be noted that the record shows plaintiff was hospitalized for seven days

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 14
 1   concerning a psychiatric episode in November 2016; the psychiatrist who supervised her care

 2   noted a history of anxiety (and use of various substances, including alcohol, to cope with the

 3   anxiety). AR 643. The ALJ acknowledged this, AR 28-29, but discounted the episode as being

 4   purely alcohol-abuse-related. Id. A few months prior to this psychiatric in-patient treatment, the

 5   plaintiff was evaluated for anxiety and depression as well as knee pain, and the treating physician

 6   noted a long history of what might be untreated bipolar disorder. AR 595. In addition, in early

 7   2016 she was evaluated for anxiety and chronic pain, and the Advanced Registered Nurse

 8   Practitioner Hilary Walker noted that the plaintiff indicated during intake that multiple drugs had

 9   been used by the plaintiff since a Labor and Industries matter in 2009, some prescribed and

10   others not prescribed. AR 591-92. The record as a whole indicates a complex situation over

11   many years, with mental health and substance use behaviors, and possible drug interactions.

12   There is ambiguity in the record concerning the nature and severity of the plaintiff’s mental

13   health condition(s), history of drug use (prescribed and not prescribed) and related

14   impairment(s), and this ambiguity should be resolved by the ALJ on remand.

15                                            CONCLUSION

16          The Commissioner’s decision to deny benefits, accordingly, is REVERSED and

17   REMANDED for further administrative proceedings.

18          Dated this 4th day of March, 2019.

19


                                                          A
20

21
                                                          Theresa L. Fricke
                                                          United States Magistrate Judge
22

23

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 15
